BRETT, Presiding Judge,
specially concurring:
I concur in the opinion, however, I would like to point out another part of the transcript which more readily reveals appellant’s command of the English language:
Q. How do you remember this particular night with respect to that particular time?
A. How do I remember?
Q. Yes.
A. Because when I left a the house— Rhonda’s house it was about ten thirty. We watched the news, and we stayed down at my house about.maybe twenty minutes, and then I go ahead and take those people to the house. We come over about twelve thirty we left the girl’s house, and we go straight to Happy Foods and buy a sandwich, and we go to the Chips Inn, and that was about twelve thirty or one.
Q. Okay. And then were you arrested the next morning?
A. Yes, sir.